Fish, J.
The facts are stated in the official report.
1. It was evidently the legislative intention in the act of 1893 (Acts of 1893, p. 428) to submit to the qualified voters of the Town of Lawrenceville, at one and the same election, the two propositions, viz.: (1) whether or not such town should establish and maintain public schools by local taxation, and, (2) whether or not it should incur a debt by issuing bonds for the purpose of purchasing school property and building schoolhouses. While it might be better and more appropriate to provide for separate elections as to these matters, we know of no reason in law why they can not be voted upon and determined at one and the same election, if the act passed for the purpose be so framed as to accomplish this end; the constitution requiring a two-thirds vote of the qualified voters of a municipality, alike, to establish and maintain public schools by local taxation, and to incur an indebtedness and issue bonds therefor. Civil Code, §§5893, 5909.
2. After making proper provisions for effectuating the scheme, the act declares that an election shall be held annually in the Town of Lawrenceville until the provisions of the act are adopted, and further declares that all persons voting at such election shall have written or printed on their ballots “for bonds” or “against bonds”; and if it shall appear that two thirds of the qualified voters of the town have voted “ for bonds,” *496then and from thenceforward the act shall become of full force and effect. There being no provision in the charter of the town, nor in any amendment to the charter, so far as we have been able to find, requiring a registration of the voters of the town for such an election, and the terms of the act of 1893 declaring that, for the purposes of the election therein provided for, the number of voters in the town shall be determined from the last preceding election for mayor and council, being substantially the same as prescribed in section 380 of the Political Code, providing that, in determining whether two thirds of the qualified voters in a municipality voted in favor of the issuance of bonds, the tally-sheets of the last general election held in such municipality shall be taken as a correct enumeration of the qualified voters thereof, we are clearly of the opinion that when two thirds of the qualified voters of the town voted “for bonds,” the result was to put the entire act in force, and, as a consequence, authorized the municipal authorities to issue bonds as the act provided.
3. The act is not unconstitutional as referring to more than one subject-matter. The subject-matter of the act is the establishment of a system of public schools in the Town of Lawrenceville. And we think that the provisions in the act for the maintenance and support of the schools by local taxation, and for the issuance of bonds for purchasing school property and building schoolhouses, and for submitting both of these propositions to the qualified voters of the town in one and the same election, are means or instrumentalities to accomplish the one great object of the act, and do not constitute different subject-matters. Hope v. Mayor of Gainesville, 72 Ga. 246. To require every end and means necessary or convenient to effectuate the general purpose of the act to be provided for by a separate statute relating to that alone, would not only be unreasonable, but would actually render legislation impossible. McCommons v. English, 100 Ga. 653; Cooley’s Const. Lim. 172.
4,5. The fourth and fifth headnotes need no further elaboration.
6. Petitioner resided in Lawrenceville, and his money, notes and accounts were taxable by the town. City Council of Au*497gusta v. Dunbar, 50 Ga. 387; Wright v. Southwestern Railroad Co., 64 Ga. 799; Trustees of Academy of Richmond Co. v. City Council of Augusta, 90 Ga. 648. If a taxpayer failed to return his property for taxation, as required by the ordinances of the town, the digest of the county tax-receiver might be examined to ascertain the amount and value of the property such defaulter owned subject to taxation by the town. Dobbins v. Cartersville, 73 Ga. 137. The mayor and council of Lawrenceville had authority to levy taxes (Acts of 1823, Dawson’s Comp. p. 445; Acts of 1883, p. 429), and to issue executions to enforce payment of the same (Dawson’s Comp. p. 446).
There was no error in refusing to grant the injunction.

Judgment affirmed.


All the Justices concurring.